Citation Nr: 0921837	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1957.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Veteran contends that service connection for bilateral 
hearing loss and tinnitus is warranted because of noise 
exposure in service.  In his written statements and testimony 
before the undersigned Veterans Law Judge, he reported that 
he did not wear ear protection in service, yet he was exposed 
to loud noises, including fire from mortars, rifles, rockets, 
machine guns, and naval guns.  He testified that he began to 
experience ringing in his ears in service after firing rounds 
of ammunition and ordnance and that it has progressively 
gotten worse over the years.  His DD Form 214, a service 
personnel record, lists his military occupation specialty as 
a mortar man.  

Private medical evidence, including a November 2008 audiology 
examination report, shows that the Veteran meets the 
standards for VA impaired hearing disability.  This is so 
because his word recognition scores were less than 94 percent 
in each ear.  Although the private audiology report does not 
specifically indicate that the Maryland CNC test was used, 
the results of the speech recognition testing, combined with 
the audiological finding of moderate-severe sensorineural 
hearing loss and the private audiogram listing puretone 
audiometry thresholds in excess of 60 in all frequencies over 
500 Hertz, demonstrate disabling hearing in both ears for VA 
benefits purposes.

The Veteran testified that he did not have significant noise 
exposure after service as his job was in the office of a 
heating company.  In addition to the documented post-service 
treatment records, the evidence includes testimony from the 
Veteran and his wife, as well as written statements from his 
son and daughter, asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In support of his claim, the Veteran submitted a November 
2008 opinion from a private audiologist, which provides 
sufficient evidence of link between his current bilateral 
hearing disability, including tinnitus, and service.  
Specifically, the physician stated that the Veteran "has 
moderate-severe sensorineural hearing loss in both ears" and 
that "[i]t is more likely that his hearing loss as well as 
his onset of tinnitus was due to his military experience."  

There is no evidence weighing against the claims, although a 
February 2008 VA audiologist concluded that no statement 
regarding hearing loss and tinnitus could be made due to 
unreliable and conflicting test results.  However, the Board 
finds that this opinion neither supports nor weighs against 
the Veteran's claim.

For these reasons, the Board finds that the evidence is at 
least in equipoise on the question of whether the Veteran's 
bilateral hearing loss was incurred in service.  He has 
repeatedly asserted that he had noise exposure and acoustic 
trauma in service, and his service records corroborate that 
account.  Further, the medical opinion prepared by an 
audiologist who performed his own examination of the Veteran 
and reviewed the results of private audiological testing 
supports the claim in that he identified a relationship 
between the Veteran's current hearing loss and tinnitus and 
service.  

Applying the benefit of the doubt rule, the Board concludes 
that bilateral hearing loss and tinnitus were incurred in 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 
(1990).  Accordingly, service connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


